Citation Nr: 1702362	
Decision Date: 01/27/17    Archive Date: 02/09/17

DOCKET NO.  08-03 140   )	   DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder.

2.  Entitlement to an initial evaluation in excess of 20 percent for diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from November 1966 to May 1970.

This matter is before the Board of Veterans' Appeals (Board) following a Board Remand in July 2012.  This matter was originally on appeal from a July 2006 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Montgomery, Alabama.

In April 2012, the Veteran testified at a videoconference hearing.  A transcript of that hearing is of record.

The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

The Board notes that the Veteran has filed a notice of disagreement with respect to the issue of whether new and material evidence had been received in order to reopen a claim of entitlement to service connection for peripheral neuropath of the upper extremities.  Although the Board is cognizant of the United States Court of Appeals for Veterans Claims' decision in Manlincon v. West, 12 Vet. App. 238   (1999), the Board notes that in this case, unlike in Manlincon, the RO has fully acknowledged the notice of disagreement and is currently in the process of adjudicating the appeal.  Action by the Board at this time may serve to actually delay the RO's action on that appeal.  As such, no action will be taken by the Board at this time.


REMAND

The Board finds that remand is necessary to afford the Veteran adequate representation in his appeal.  

VA regulations provide that, when a Veteran appeals to the Board, he or she "will be accorded full right to representation in all stages of an appeal by a recognized organization, attorney, agent, or other authorized person."  38 C.F.R. § 20.600 (2015).  VA policy is to afford a representative the opportunity to submit a VA Form 646 after completion of the development at the regional office and prior to certification of the appeal to the Board.  See M21-1, Part I.5.F.2 (Aug. 19, 2005).

As noted above, the Board remanded the case in July 2012 for additional development.  At that time, the Veteran was represented by Disabled American Veterans.  On March 25, 2016, VA received a VA Form 2-22a, Appointment of Individual as Claimant's Representative, in favor of Deborah Mitchell, Attorney.  On April 27, 2016, VA received a VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative, in favor of The American Legion.  That same month, the RO requested a VA Form 646, Statement of Accredited Representative in Appealed Case, by May 9, 2016; otherwise the appeal would be certified to the Board.  

On June 10, 2016, a duplicate of the March 2016 VA Form 21-22a in favor of Deborah Mitchell was received.

Regulations of the Department of Veterans Affairs stipulate that "receipt of a new power of attorney...shall constitute a revocation of an existing power of attorney."  38 C.F.R. § 14.631(f)(1).  Thus, when the April 2016 power of attorney was received in favor of the American Legion, the power of attorney in favor of Deborah Mitchell was revoked.  The resubmission of the March 2016 power of attorney for Ms. Mitchell did not revoke the power of attorney for American Legion because the power of attorney was not "new".  Accordingly, the Board recognizes the American Legion as the Veteran's representative.  

In October 2016, the Board provided The American Legion an additional opportunity to provide either a VA Form 646 or an Informal Hearing Presentation.  In response, The American Legion declined at that time to provide either a VA Form 646 or an Informal Hearing Presentation noting that a ruling on representation was needed.  

In December 2016, the Veteran was advised that the Board recognized the American Legion as his representative and that we would delay any action on his case for 30 days to give him time to appoint another representative, should he wish to do so or to let the Board know if he wanted to represent himself.  A copy of the letter was sent to The American Legion as well as Attorney Deborah Mitchell.  To date, we have received no response from the Veteran.

Although The American Legion has been afforded two opportunities to provide comment in this case, in light of the previous confusion with respect to representation, the Board finds that remand is necessary to afford The American Legion an opportunity to provide a VA Form 646 or equivalent on the Veteran's behalf prior to a decision on this appeal.

Accordingly, the case is REMANDED for the following action:

The Veteran's representative, The American Legion, should be afforded an additional opportunity to review the claims file and complete a VA Form 646 or equivalent written argument.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L.M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




